®

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAY 2 7 20"
CC|€I'K. .U.S. District & Bankruptcy
MAURICE EDWARD HUGHLEY’ ) ourts for the Dlstr|ct of Columbla
)
Petitioner, )
) n n o
v. § C1v11 Act1on No.  , y  9
BARACK OBAMA, et al., )
)
Respondents. )
MEMORANDUM OPINION

Petitioner, who is incarcerated at the Federal Correctional Institution in Butner, North
Carolina, alleges that he is unlawfully detained following his conviction in and sentence imposed
by the United States District Court for the Eastem District of Tennessee. Generally, petitioner
contends that the sentencing court lacked subject matter jurisdiction, and, consequently, that his
detention is unlawful. The petition will be denied.

Where, as here, petitioner challenges the jurisdiction of the federal court imposing
sentence or attacks the constitutionality of his conviction, he must do so in a motion in the
sentencing court under 28 U.S.C. § 2255. See Ojo v. Immigratz`on & Naturalization Serv., 106
F.3d 680, 683 (5th Cir. 1997) (stating that a motion under Section 2255 "is the proper means of
attacking errors that occurred during or before sentencing"); Taylor v. U.S. Boara' of Parole, l94
F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion under Section 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted). Moreover,

[a]n application for a writ of habeas corpus in behalf of a prisoner
who is authorized to apply for relief by motion pursuant to [28 U.S.C.

§ 225 5], shall not be entertained if it appears that the applicant has
failed to apply for relief, by motion, to the court which sentenced him,
or that such court has denied him relief, unless it also appears that the
remedy by motion is inadequate or ineffective to test the legality of
his detention.

28 U.S.C. § 2255(e). The petitioner has not shown that his available remedy is inadequate or

ineffective

The Court therefore will dismiss the petition without prejudice. An Order consistent with

this Memorandum Opinion is issued separately on this same date.

/
DATE:    United States District Judge